                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

              Plaintiff,
                                                                   No. 1:16-cv-00755-JCH-KRS
v.

CORIZON and CENTURION HEALTH
CARE PROVIDERS, et al.,

              Defendants.


                            ORDER FOR SERVICE OF PROCESS

       THIS MATTER comes before the Court following receipt of certain Defendants’ last

known addresses. In order to move this case forward as expeditiously as possible, the Court will

order the United States Marshal to serve the Defendants listed below.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall issue Summons for, and

the United States Marshal shall serve a copy of the Summons and Amended Complaint on, the

following individuals:

       1. Jose Martinez, M.D.
          c/o Corizon Health Inc.
          CT Corporation System
          206 S. Coronado Ave
          Espanola, New Mexico 87532-2792.

           Alternatively: c/o Centurion Correctional Healthcare of New Mexico, LLC
           CT Corporation System
           206 S. Coronado Ave
           Espanola, New Mexico 87532-2792

           Alternatively: c/o Corizon, Inc.
           12647 Olive Blvd.
           St. Louis, MO 63141
           ATTN: Stuart Campbell, Pres & COO

           Alternatively: c/o Centurion
           1593 Spring Hill Road, Suite 600
   Vienna, VA 22182

2. Ben Martinez, P.A. Same contact information as above.




                                           ______________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
